13 N.Y.3d 929 (2010)
895 N.Y.S.2d 306
In the Matter of the Arbitration between NEW YORK STATE OFFICE OF CHILDREN AND FAMILY SERVICES et al., Respondents, and
LAUREN LANTERMAN et al., Appellants.
Mo. No. 2010-82
Court of Appeals of New York.
Submitted January 11, 2010.
Decided January 14, 2010.
Motion by New York State United Teachers for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Three copies of the brief must be served and an original and 24 copies filed within seven days.